Exhibit ACACIA RESEARCH CORPORATION AMENDED AND RESTATED EXECUTIVE SEVERANCE POLICY Full time employees with the title of Senior Vice President and higher of Acacia Research Corporation or any successor thereto (“Acacia”) shall receive the benefits set forth below. This Executive Severance Policy may not be amended or modified in a manner that adversely effects an employee who is a duly appointed Senior Vice President or higher executive officer of Acacia at the time of such proposed amendment or modification. 1. Severance Benefits.If Acacia terminates the employment of an employee who is a Senior Vice President or higher (“Officer”) for other than Cause (as defined below) or other than on account of death or disability, Acacia shall (i) within thirty (30) days of such termination pay to the Officer a lump sum amount equal to the aggregate of(a) Accrued Obligations (i.e., the Officer’s annual base salary through the date of termination to the extent not theretofore paid and any compensation previously deferred by the Officer (together with any accrued interest or earnings thereon) and any accrued vacation pay, and reimbursable expenses, in each case to the extent not theretofore paid) and (b) three (3) months of the Officer’s base salary for each full year that the Officer was employed by Acacia (the “Severance Period”), up to a maximum of twelve (12) months of the Officer's base salary and (ii) provide to the Officer, Acacia paid COBRA coverage for the medical and dental benefits selected by the Officer in the year in which the termination occurs, for the duration of the Severance Period. 2.
